Response to Arguments
Applicant’s arguments filed 14 June 2022 stating “However, the angle formed between the axis of the rotational shaft and the normal of the sensor detection surface (oblique edge portion) includes an angle on an acute angle side and an angle on an obtuse angle side, and the angle defined in claim 5 means the trailing-edge side angle of these two angles” have been fully considered. The Office respectfully notes that the phrase “a trailing-edge side angle of two angles” is grammatically / semantically unclear - i.e., it is unclear how one angle can be two angles (note: there is no indication if and/or how the “two angles” combine to form “a trailing-edge side angle”). Furthermore, the disclosure only mentions/depicts two angles θr and θs, not four angles as would be required by the instant claim limitation. Furthermore, the Office is respectfully unclear what is meant by “an angle on an acute angle side” (arguments/remarks) and/or “an angle on an obtuse angle side” (arguments/remarks). 
Applicant’s arguments filed 14 June 2022 stating “Allowable claim 2 also includes the same description as claim 5” have been fully considered. The Office respectfully notes that claim 2 does not include the same angle language as in claim 5. Indeed, claim 2 was previously amended to remove such language (note: the language of previous claim 1, which originally included the same language as in current claim 5, was altered when it was incorporated into claim 2 in the response filed 13 July 2021 in response to 112(b) rejections in the Office action filed 13 April 2021).
Applicant’s arguments filed 14 June 2022 stating “In such twin scroll turbo, cylinders connected to two exhaust flow paths are generally designed to be equal in number, and it is a common general technical knowledge of a person skilled in the art that flow path areas of the two exhaust flow paths are also designed to approximately be 1:1.” have been fully considered. The Office respectfully does not find such general, unsupported assertions that such practices are universal to be persuasive. Furthermore, due to the geometry of the leading edge of Higashimori having varying angles (see Figure 5) relative to the axial direction: 
(1) an area ratio of 1:1 of the inlets 31,33 would not necessarily result in a 1:1 ratio between corresponding axial lengths of the leading edge (note: the claimed lengths “La” and “L” represent axial lengths); 
(2) the identified “first parallel edge portion” extends across only a portion of the axial length of the outlet of passage 31 as shown in Figure 5, thereby establishing that the axial length thereof is not directly derivable from the ratio of the areas of the outlets of passages 31,33.
Applicant’s arguments filed 14 June 2022 stating “although Iwasa discloses using the leading edge of the rotor blade as the sensor detection surface, Iwasa does not teach anything about using the above-described ‘third parallel edge portion’ as the sensor detection surface” have been fully considered. The Office acknowledges that Iwase does not disclose that the sensor detection surface corresponds with the particular “third parallel edge portion” identified in Higashimori Figure 3 - however, the Office respectfully notes that the previous rejection of claim 9 accounts for this difference, which is not addressed by the instant arguments.
The amendments filed 14 June 2022 address matters of form only and are hereby entered. Accordingly, the previous claim objections are withdrawn, thereby rendering claims 2, 4, 7, and 11-13 as allowed. The previous 112(b) rejections and prior art rejections are maintained since the arguments are not found to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached M-F: 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/             Primary Examiner, Art Unit 3745